Citation Nr: 0611156	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
January 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

In the present case, the Board has determined that additional 
development is required in order to satisfy VA's obligations 
to assist the veteran in developing his appeal.  
Specifically, it is noted that the veteran has not been 
afforded a VA examination in connection with his appeal.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In the instant case, the service medical records reveal 
psychiatric symptomatology.  Specifically, an October 1967 
report of medical history indicated "depression or excessive 
worry" and "nervous trouble of any sort."  The January 
1970 medical history also indicated "depression or excessive 
worry," but denied "nervous trouble of any sort."  
Moreover, the service medical records indicate that the 
veteran suffered from anxiety on multiple occasions.  

The evidence of record also demonstrates post-service 
psychiatric findings.   
Specifically, VA treatment reports indicate that the veteran 
had an anxiety reaction in February 1982, without reference 
to his military service.  After a social service consultation 
in May 1991, the examiner opined that the veteran suffered 
from anxiety disorder.  A November 1991 report found the 
veteran to have a past medical history of anxiety disorder.  
An April 1999 social worker's report noted that the veteran 
stated he felt anxious and depressed.  He did not reference 
his military service.  Furthermore, a December 2003 telephone 
contact indicated the veteran was anxious over his economic 
problems regarding high debt and unemployment.  

In light of the above evidence, showing multiple references 
to depression and anxiety both during and following service, 
a VA examination is necessary under
38 U.S.C.A. §5103A(d)(2) in order to determine whether any 
current acquired psychiatric disability is causally related 
to active service.  Moreover, regarding the PTSD claim, it 
must be determined whether any current diagnosis of PTSD is 
causally related to an in-service stressor.  In this regard, 
the veteran listed his stressors in a May 2003 statement in 
support of his claim.  Such stressors included slipping down 
stairs upon hearing an incoming round, losing friends while 
in the field, being surrounded by the enemy, enduring 
harassing statements made by his First Sergeant, and 
participating in numerous ambushes.  Further regarding the 
veteran's PTSD claim, it is observed that the evidence of 
record shows that the veteran was awarded the Combat 
Infantryman Badge (CIB).  Such an award establishes that the 
veteran engaged in combat with the enemy.  Moreover, the 
veteran's claimed stressors are found to be credible, and 
consistent with the circumstances, conditions, or hardships 
of his service.  Given this, the VA examiner may assume the 
actual occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); Zarycki v. Brown, 6 Vet. App. 91 
(1993).

In light of the above, a VA psychiatric examination would be 
useful to determine if the veteran has an acquired 
psychiatric disorder, to include PTSD, and the etiology of 
any diagnosed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  The examiner should indicate 
all diagnoses.  Any diagnosis of PTSD 
must conform to the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.    

If PTSD is diagnosed, the examiner should 
identify the stressor(s) (as listed above 
or any other in-service stressor(s) as 
evidenced in the file) upon which such 
diagnoses is predicated.  In doing so, 
the examiner must provide a clear 
rationale as to why he believes the 
veteran's current diagnoses is or is not 
at least as likely as not related to 
active service.  If the examiner 
determines that an event of a quality 
sufficient to produce PTSD occurred in 
service, it should then be determined 
whether the veteran has PTSD due to the 
event.  

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

2.  Readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





